DETAILED ACTION

Allowable Subject Matter
Claims 1, 4-10, 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach “A method for adjusting a touch screen, comprising: receiving a characteristic signal corresponding to a usage scenario type of a terminal device that includes the touch screen, wherein the usage scenario type comprises at least one of the following: a set operated application type, a non-held type, and a motion type; acquiring a touch screen adjustment parameter corresponding to the characteristic signal, wherein the touch screen adjustment parameter comprises: at least one of a chip simulation parameter and a firmware algorithm parameter for controlling a touch chip of the touch screen, wherein the chip simulation parameter comprises at least one of the following: a PGA magnification coefficient and a driving time; and the firmware algorithm parameter comprises at least one of the following: a touch detection threshold, a coordinate swipe speed judgment threshold, a coordinate trajectory smoothing coefficient, a coordinate debounce strength, and a report rate card control upper limit; and adjusting an operating state of the touch screen based on the touch screen adjustment parameter.”
Specifically, the prior arts do not teach specific types of chip simulation parameter for the touch screen system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Chen (US Patent: 10,824,470 B2) and Smith (US Patent: 10,386,960 B2) are cited to teach a similar type of touch screen simulation applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 12, 2021.
   20140331791